Citation Nr: 1456361	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the hips.
 
2.  Entitlement to service connection for degenerative arthritis of the knees.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in April and August 2012 at which time it was remanded for additional development.  In September 2013, the Board, in pertinent part, denied the claims listed on the title page.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a joint motion to remand the case for further development.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal and the pertinent evidence is noted below.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the June 2014 joint motion found that the Board erred when it found that an April 2013 examination was adequate.  The parties took issue with the fact that the April 2013 examiner failed to specifically address whether the appellant's degenerative arthritis of the hips and knees was related to a 1955 diving accident noting that VA has specifically found that the accident in question did occur.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since March 2012 should be obtained and incorporated into the appellant's claims file or Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his attorney should be informed of any such problem.  
 
2.  The Veteran should then be afforded a VA orthopedic examination by an orthopedist in order to more accurately determine the exact nature and etiology of his degenerative arthritis of the hips and knees.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.58, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the orthopedic examination, the orthopedist must opine whether any diagnosed hip and/or knee disability at least as likely as not had its origin during, or is in some way the result of, his active military service, to include his 1955 diving accident.  In rendering this opinion, the examining orthopedist must specifically take into account the fact that VA has acknowledged that the Veteran was involved in a diving accident in 1955.  
 
A complete, well-reasoned rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the claims files or VBMS electronic file.  In addition, the orthopedist must specify in his/her report that the claims files and VBMS file have been reviewed.  
 
3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the orthopedist documented their consideration of all records contained in the claims folders and any VBMS electronic file.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  
 
4.  The AOJ should then readjudicate the claims of entitlement to service connection for degenerative arthritis of the hips and knees.  Should any benefit sought on appeal remain denied, the Veteran and his attorney must be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since the last supplemental statement of the case was issued.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



